     Case 2:99-cr-00145-PMP-RJJ Document 192 Filed 07/20/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     UNITED STATES OF AMERICA,                          Case No. 2:99-cr-0145-PMP-RJJ

7                                    Plaintiff,                         ORDER
             v.
8
      AMELIA BENNETT,
9                                  Defendant.

10

11          This matter is before the Court to clarify the order of restitution previously entered

12   as part of the Judgment filed in this criminal case (“Judgment”) (ECF No. 135), following

13   the sentencing held on June 1, 2001 (ECF No. 133). Upon further review of the restitution

14   order in this case, the specific information needed to complete the order of restitution was

15   not made a part of the Judgment. The Court thus finds good cause exists to modify the

16   restitution order to clarify to whom Defendant owes restitution.

17          It is therefore ordered that Defendant must make restitution to the following payees

18   in the following amounts:

19          Name of Payee: SOCIAL SECURITY ADMINISTRATION

20          Amount of Restitution: $73,364.55

21          Name of Payee: U S DEPT VETERANS AFFAIRS

22          Amount of Restitution: $28,509.45

23          Total Amount of Restitution ordered: $101,874.00

24          DATED THIS 20th day of July 2020.

25

26
                                                  MIRANDA M. DU
27                                                CHIEF UNITED STATES DISTRICT JUDGE

28
